Citation Nr: 9917672	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  98-10 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased disability rating for residuals 
of a left tibia and fibula fracture, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to August 
1947.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1998 rating decision of the Jackson, 
Mississippi, Department of Veterans (VA), Regional Office 
(RO), which denied entitlement to a disability rating in 
excess of 10 percent for residuals of a left tibia and fibula 
fracture.  The veteran filed a timely notice of disagreement, 
and was issued a statement of the case in June 1998.  The RO 
received his substantive appeal in July 1998.  The veteran 
thereafter testified at a Videoconference hearing conducted 
by the undersigned in April 1999.


REMAND

The veteran's claim of entitlement to a disability rating in 
excess of 10 percent for residuals of a left tibia and fibula 
fracture is well grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  That is, he has presented a claim which 
is plausible.  Generally, a claim for an increased evaluation 
is considered to be well grounded.  A claim that a condition 
has become more severe is well grounded where the condition 
was previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Examinations must also address the rating 
criteria in relation to the veteran's symptoms.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).  Consequently, examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

The Board also notes that in rating musculoskeletal 
disabilities, 38 C.F.R. § 4.40 (1998) (regarding functional 
loss due to pain) must be considered apart from and in 
addition to the appropriate Diagnostic Code(s) in the VA 
Schedule for Rating Disabilities.  See DeLuca v. Brown, 8 
Vet. App. 202, at 204-206, 208 (1995). 

In the instant case, the veteran was afforded VA orthopedic 
examination in March 1998.  Nonetheless, it is noted that 
during the course of his April 1999 Videoconference hearing, 
the veteran specifically referenced a March 1999 VA 
outpatient treatment record which reportedly shows an 
increased in severity of his service-connected disability.  
Inasmuch as this treatment record has not been associated 
with the veteran's claims folder, the Board finds, consistent 
with Littke, that additional assistance is required.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has also stated that 
the Board may only consider independent medical evidence to 
support its findings. If the medical evidence of record is 
insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board may seek an advisory 
opinion, order a medical examination or cite recognized 
treatise in its decisions that clearly support its ultimate 
conclusions.  This procedure ensures that all medical 
evidence contrary to the veteran's claim will be known.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In view of the 
foregoing, it is found that contemporaneous VA examination 
would provide an independent basis for determining whether 
the veteran is, in fact, entitled to the benefit sought.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

1.  The veteran should be requested to 
identify all sources of treatment 
received for his service-connected 
residuals of a left tibia and fibula 
fracture, and to also furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested and 
added to the claims folder.  

2.  Once the above-requested information 
is received and associated with the 
claims folder, the RO should schedule the 
veteran for a VA orthopedic examination 
in order to determine the current extent 
of his 
service-connected residuals of a left 
tibia and fibula fracture.  The veteran's 
claims folder must be made available to 
and independently reviewed by this 
examiner prior to examination of the 
veteran.  X-rays and/or other diagnostic 
studies should be done, as deemed 
appropriate by the examiner.  The 
examiner must provide a thorough 
description of the veteran's service-
connected residuals of a left tibia and 
fibula fracture, including complete 
ranges of motion studies of the left knee 
and left ankle.  In addition, the 
examiner must render objective clinical 
findings concerning the severity of the 
veteran's 
service-connected residuals of a left 
tibia and fibula fracture, to include 
observations of pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any, to 
the exclusion of his various nonservice-
connected disabilities of the left lower 
extremity.  The examiner must then render 
an opinion concerning the effect of the 
veteran's service-connected residuals of 
a left tibia and fibula fracture on his 
ordinary activity and his ability to 
procure and maintain employment.  The 
examination report should also reconcile 
the veteran's subjective complaints of 
left lower extremity pain with the 
objective findings on examination.  This 
examination report should also be 
associated with the veteran's claims 
folder.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

4.  The RO should then re-adjudicate the 
veteran's claim of entitlement to a 
disability rating in excess of 10 percent 
for residuals of a left tibia and fibula 
fracture.  If this determination remains 
unfavorable to the veteran in any way, he 
and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and/or his representative should 
be afforded the opportunity to respond 
thereto.

The purpose of the examination requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1998) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

The Board reminds the veteran that he is free to submit 
additional evidence and argument while this case is in remand 
status.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995); and Falzone 
v. Brown, 8 Vet. App. 398 (1995). 

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



